Citation Nr: 0525950	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-10 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to July 
1981. 

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2000 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Waco, Texas, which denied entitlement to service connection 
for a psychiatric disorder. 

The veteran testified before the undersigned at a 
videoconference hearing held in July 2004.


FINDINGS OF FACT

The competent medical evidence of record reflects that the 
veteran has a mood and/or anxiety disorder, not otherwise 
specified, that began during active service.


CONCLUSION OF LAW

A mood and/or anxiety disorder, not otherwise specified, was 
incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
a neuropsychiatric disorder classified over time as various 
disorders, including somatization disorder, depression and 
posttraumatic stress disorder (PTSD).  

Service connection may be established by a showing that the 
veteran currently suffers from a disorder that is 
attributable to disease or injury incurred in or aggravated 
by service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  For veterans who had service of ninety (90) days 
or more during a war period or peacetime service after 
December 31, 1946, and psychosis manifests to a compensable 
degree within a year thereafter, there is a rebuttable 
presumption of service origin, absent affirmative evidence to 
the contrary, even if there is no evidence thereof during 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

Service medical records show treatment for emotional and 
psychiatric complaints.  Her March 1977 enlistment 
examination showed normal findings and no complaints of 
psychiatric problems in the report of medical history.  In 
September 1979 she was seen for marital problems in the 
mental health clinic.  She was seen for possible autohypnosis 
for weight control with complaints that included depression 
and family stress in March 1981.  She was seen in the mental 
health clinic in May 1981 with complaints related to obesity, 
depression and marital problems.  The June 1981 separation 
examination showed normal findings on examination, but the 
accompanying report of medical history showed complaints of 
various physical problems, including shortness of breath and 
heart palpitations, and a history of depression and trouble 
sleeping and nervous problem referring to family and job 
situation, treated in the mental health clinic.  However she 
denied any history of psychosis or disturbance of 
consciousness.     

A VA examination report dated in June 1986 examined the 
veteran for a migraine headache condition and noted in the 
diagnosis that hormonal changes and depression may be playing 
a role in the slight worsening of her headaches.  

An October 1987 report from a sleep disorders center 
addressed problems with sleep, and found that her sleep 
pattern was consistent with endogenous depressive illness.  
She scored normal on the Beck depression scale, but her MMPI 
scores were consistent with mild depression.  

A September 1998 psychiatric examination for her employer 
revealed reports from the veteran of having been under 
increased pressure at work and complaints of being harassed, 
physically abused and intimidated by coworkers.  She 
expressed fear that one coworker was intimidating and might 
pose a physical risk to her.  She complained about 
circumstances at work and described that incidents at work 
made her feel anxious and jumpy.  She reported that one time 
she was startled at work by the sound of a dropped printer 
and developed chest pain which she had checked at the 
hospital.  She reported a long history of right-sided chest 
pain, said to be worsening and claimed to have "flunked" a 
stress test, but a subsequent cardiac catheterization was 
normal.  She also described having chest pain when she is 
sick, and realized this was not heart related.  She was noted 
to be receiving treatment by a psychiatrist and was said to 
be on an antidepressant and sleep aid.  When asked about how 
she felt when depressed she became evasive.  

During the examination she expressed major concerns about 
cancer and the risk of death, noting that one sibling died 
from cancer and one brother was diagnosed with a rare cancer.  
She complained of symptoms similar to her siblings, including 
daily diarrhea, vomiting, and flushing but denied a rapid 
heart rate or other symptoms of the rare cancer.  She 
complained that she continued to be depressed but denied 
suicidal ideas.  She endorsed feelings of feeling harassed 
and intimidated by a coworker, having difficulty sleeping and 
recurrent and more severe chest pain.  Objective examination 
revealed her to be somewhat over dramatic when describing her 
symptoms and her speech was at a slightly rapid rate.  There 
was no pathology of thought.  Her affect revealed underlying 
anxiety with evidence of dysphoria and became tearful easily, 
but was able to talk about herself.  She denied suicidal or 
homicidal ideations and denied phobias, hallucinations or 
obsessive thoughts.  

The diagnoses rendered were Axis I somatization disorder, 
major depression recurrent by history, rule out paranoia; 
Axis II personality disorder not otherwise specified.  The 
examining physician commented that she met the criteria for 
somatization disorder, noting that she had a history of 
clinical complaints beginning before age 30, and discussed 
why her symptoms were consistent with this disorder.  The 
physician also commented that it was less clear that she had 
major depressive disorder, although she had been diagnosed 
with depression in the past.  However, this doctor did not 
find her symptoms consistent with a depressive illness.  
Rather many of her symptoms appeared to be the result of an 
underlying dysthymia and an Axis II diagnosis of personality 
disorder which had a significant hysteroid component with 
overdramitization, somatization and persistent failure to 
explain her problems.  The physician also raised the 
possibility that her symptoms could be diagnostic of a 
greater preoccupation with physical health and represent a 
more obsessive worry than observed or could be a paranoid 
process.  

An occupational health records from July 1998 reflect 
diagnoses including depression and anxiety.  The physician 
also expressed that most recently he believed the veteran may 
have PTSD, noting her episodes of tearfulness after verbal 
harassments and physical abuse at work.  

VA clinic notes from April 1999 reflect treatment for 
complaints of daytime somnolence with poor sleeping at night, 
and was noted to be treated for depression.  The diagnosis 
was daytime somnolence probably due to depression.  Another 
April 1999 record noted the veteran to be receiving 
disability from her employer for PTSD.  

The report of a March 2000 VA general examination and 
neurological examination focused primarily on her various 
physical disabilities such as her migraines, bowel 
complaints, and orthopedic complaints.  However the 
neurological examination noted the veteran's history of 
having been diagnosed with somatization disorder, major 
depression and nonspecific personality disorder in 1998.  The 
neurological examiner commented that she presented herself as 
a little bit hysterical and theatrical in her interpersonal 
conduct, but no doubt presented the history of migraines that 
had been diagnosed on numerous occasions.  

The report of a March 2001 VA mental disorders examination 
showed her chief complaint to be chest pains.  Her military 
history was noted to include chest pains and she complained 
that she had felt abused by superior officers during service.  
Her post service medical history was noted to include 
psychiatric treatment as well as a history of abuse by 
coworkers at her former job.  Her current complaints were of 
sharp chest pains and trouble getting to sleep.  She was 
noted to be taking antidepressants.  She gave a childhood 
history of having been abused by her mother.  On mental 
status examination, she had normal psychomotor activity, and 
spoke normally.  Her mood was mildly depressed and affect was 
mood congruent.  Cognitive examination revealed normal 
findings, normal judgment and abstract thinking.  She denied 
suicidal thought.  Following the examination the diagnostic 
Axis I impression was dysthymic disorder and nicotine 
dependence.  

The veteran testified at her July 2004 hearing that she did 
not have any psychiatric complaints prior to service, but was 
seen in service for psychiatric complaints.  She testified 
that after service she continued treatment for psychiatric 
problems.  

The report of a February 2005 VA medical expert (VHA) opinion 
was obtained.  The examiner reviewed the claims file, the 
DSM-IV TR and addressed questions presented by the VA 
regarding the nature and etiology of the veteran's claimed 
psychiatric disorder.  The examiner stated that after review 
of the veteran's records the data did not support diagnoses 
of somatization disorder, depression or PTSD that occurred in 
service.  The examiner noted the multiple complaints of pain 
and also noted that there were medical explanations for these 
pain complaints, including adhesions and polyps in the 
abdomen as an explanation for her various gastrointestinal 
complaints and migraine, an actual medical condition, causing 
her headaches.  

Regarding depression, she was noted to have a history of 
depression that was apparently related to stress and family 
problems and the records were noted to show that she 
underwent an autohypnosis course to lose weight in March 
1981.  The examiner noted that the DSM-IV TR required five of 
nine depression symptoms that last 2 weeks and found that the 
records did not show her to meet the five of nine symptoms 
for depression.  The examiner noted that she may have had 
depression secondary to family problems, which would not 
disqualify her from having major depression.  She may have 
had a major depression, but the records did not show she met 
the DSM criteria for major depressive episode.  

Regarding PTSD, the examiner noted that the first criteria 
was not met; that of having experienced or witnessed a 
traumatic event.  The examiner noted that there was no 
evidence in the records indicating that she ever met the 
criteria for a stressor for PTSD purposes.  On that basis the 
examiner stated that she did not have PTSD due to service.  

He opined that there was no evidence to support the notion 
that if she had a preexisting psychiatric disorder (which was 
neither alleged and which there was no evidence of) that the 
service would have worsened such disorder.  The examiner 
noted that the separation records included numerous physical 
complaints, including shortness of breath, heart 
palpitations, depression, trouble sleeping and nervous 
problems.  He noted that people with major depression can 
have somatic complaints and anxiety.  However the data in 
this case did not support a diagnosis of major depression.  
The examiner stated that the veteran's symptoms of 
depression, nervous feelings, anxiety, shortness of breath, 
heart palpitations, and trouble sleeping could be categorized 
under a diagnostic category of mood disorder and/or anxiety 
disorder not otherwise specified.  The not otherwise 
specified category was meant to catch psychiatric complaints 
that do not fit in the currently described discrete disorders 
in DSM-IV TM.  He further stated that the veteran's somatic 
symptoms could be manifestations of depression, anxiety or an 
independent somatoform disorder.  They however would be in a 
not otherwise specified category.  The examiner further 
reported that the record seemed to suggest emotional 
difficulties caused while in the service, although the 
paucity of symptoms did not allow discrete diagnostic 
categories to be diagnosed.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  

Here, there is competent medical evidence linking the 
veteran's anxiety and/or mood disorder complaints to service, 
and evidence of treatment of psychiatric problems having been 
treated in service.  The February 2005 VHA opinion, which was 
given following review of the claims file, to include the 
differential diagnoses of psychiatric disorders over the 
years and the service records, admitted that the veteran's 
symptoms did not fit neatly into a criteria for diagnosis in 
the DSM-IV TR.  However, the opinion did state that the 
veteran's psychiatric pathology could be assessed as a mood 
and anxiety disorder not otherwise specified and stated that 
the manifestations of this disorder appeared to have begun in 
service.  Although the record shows differential diagnoses 
prior to this February 2005 VHA opinion, there is no 
contradictory evidence of record as to the etiology of the 
veteran's psychiatric complaints.  

Thus, in view of this evidence, and with application of the 
benefit of the doubt rule, the Board concludes that the 
veteran's psychiatric disorder is related to service.  
Accordingly, service connection is granted for a psychiatric 
disorder.  

The Board considered the appellant's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the appellant could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA in this claim would 
not be justified.


ORDER

Service connection for mood and/or anxiety disorder, not 
otherwise specified, is granted, subject to the regulations 
governing monetary benefits.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


